Citation Nr: 1505116	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  06-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left middle finger disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1984 and December 1990 to June 1991, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In pertinent part, the RO denied service connection for a gastrointestinal disorder and hypertension.   Also, in a March 2006 rating decision, the RO denied service connection for residuals of fracture, left middle finger with loss of flexion.

In April 2010, the Board remanded these issues, including claims for an increased rating for PTSD and a total disability rating based on individual unemployability (TDIU) for further development.  

On remand, in a May 2010 rating decision, the RO granted a TDIU, effective March 6, 2007.  Also, in a June 21, 2011 rating decision, the RO granted a 100 percent disability rating for PTSD, effective August 8, 2005.

In April 2013, the Board found that the Veteran had withdrawn the issues concerning entitlement to service connection for a gastrointestinal disorder and entitlement to service connection hypertension, as well as the claim for a TDIU prior to August 7, 2005.  At that time, the Board also granted a 70 percent disability rating for PTSD, effective September 22, 2003 to August 7, 2005.

The Veteran appealed the Board's determination that he had withdrawn the issues concerning entitlement to service connection for a gastrointestinal disorder and hypertension to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued a memorandum decision remanding these matters to the Board.  As will be further discussed in the decision herein, given the unclear evidence of record and giving the Veteran the benefit of the doubt, the Board finds that he did not intend to withdraw those matters.

The Board notes that since the Agency of Original Jurisdiction (AOJ) issued the November 2006 supplemental statement of the case, additional evidence and argument in support of his claims for service connection for gastrointestinal disorder and hypertension have been associated with the claims file, without a waiver of initial AOJ consideration, to include in the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  See 38 C.F.R. § 20.1304.  However, given that the Board is granting the claim for service connection for a gastrointestinal disorder in the present case, and remanding the claim for hypertension, the Veteran is not prejudiced by the Board's review of this evidence.

As to the claim for service connection for a left middle finger disorder, the Board notes that in January 2007, the Veteran filed a notice of disagreement with the March 2006 rating decision.  In May 2007, the AOJ issued a statement of the case.  In June 2007, the Veteran filed a substantive appeal to that issue.  The Board finds, however, that the Veteran withdrew this appeal, with his March 2010 withdrawal, as will be further discussed in the decision below.  Although the April 2013 Board decision did not address this issue, the Board is clarifying the matter in this decision.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1984 to October 1984 and December 1990 to June 1991.  

2.  On May 13, 2010, prior to the promulgation of a decision in the appeal, for service connection for a left middle finger disorder, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

3.  Resolving all doubt in favor of the Veteran, the Veteran did not withdraw his appeal concerning service connection for a gastrointestinal disorder, and the record evidence is at least in relative equipoise that the gastrointestinal disorder is etiologically related to his service-connected right foot disorder.  


CONCLUSIONS OF LAW

1.  In regards to the issue concerning service connection for a left middle finger disorder, the criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  A gastrointestinal disorder, identified as GERD, is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Middle Finger Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration.  The Board finds that as opposed to the claims for service connection for hypertension and a gastrointestinal disorder, there is no question as to whether the Veteran withdrew this claim.

A May 10, 2010 informal conference report shows that the AOJ requested that the Veteran's representative contact him to determine if he would be willing to withdraw "ALL pending appeals."  The AOJ also noted at that time that the Veteran had a pending appeal for residuals of fracture left middle finger.  A handwritten notation also indicated that the Veteran also had two additional pending appeals.

In a VA Form 21-4138, dated May 12, 2010, the Veteran's representative provided VA a statement indicating that "VETERAN WISHES TO WITHDRAW ALL ISSUES CURRENTLY ON APPEAL EXCEPT: INCREASED RATING FOR PTSD".  "per TELECON 5/12/10".  

As opposed to the other claims that have been deemed to have not been withdrawn (for service connection for hypertension and a gastrointestinal disorder), there is no further discussion of the issue of the left middle finger following May 2010.  The undated letter from the Veteran, that was associated with the claims file around the time of the May 2010 withdrawal, did not reference the left middle finger.  The June 2010 letter from the Appeals Management Center (AMC) did not indicate that it was working on the left middle finger issue.  Additionally, in the March 2013 written brief presentation, the Veteran's representative did not indicate that the left middle finger claim was on appeal.  The Board, in the April 2013 decision similarly did not indicate that this matter was on appeal.  Additionally, in his January 2014 informal brief to the United States Court of Appeals for Veterans Claims (CAVC), the Veteran indicated that he had not withdrawn the claims for hypertension and gastrointestinal disorder.  However, he did not mention the claim for the left middle finger at all.  There is simply no evidence of record to indicate that the Veteran did not intend to withdraw his claim for service connection for a left middle finger disorder.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Gastrointestinal Disorder

The Board initially notes that as it is granting service connection for a gastrointestinal disorder, there is no error as to the notice or assistance, under the Veterans Claims Assistance Act of 2000 (VCAA), that has prejudiced the Veteran.  

Also, in April 2013, the Board previously found that the Veteran had withdrawn his claim for service connection for a gastrointestinal disorder, based on a May 2010 statement from the Veteran's representative indicating that the Veteran was withdrawing all his claims, except for an increased rating for PTSD.  The Veteran has since disputed that withdrawal, and in a June 2014 Memorandum decision, the CAVC found there was conflicting evidence as to whether the Veteran had indeed withdrawn his claim.  

Around that same time as the May 2010 withdrawal, the Veteran provided an undated statement regarding his gastrointestinal disorder.  Also, following the withdrawal, VA indicated to the Veteran that it was still considering that matter.  In a June 2010 letter, the AMC reported that it was still working on that issue.  Also, it subsequently obtained a September 2011 VA examination.  

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran indicated that he was still pursuing the gastrointestinal disorder matter following his March 12, 2010 withdrawal.  He provided additional information, in the form of a letter referencing that issue.  He also submitted a new VA Form 21-4142 dated May 12, 2010, and received by VA on May 27, 2010, after the withdrawal.  Furthermore, he attended the September 2011 VA examination on this matter.  Also, following his April 2013 Board decision claim, he clearly argued to the CAVC that he did not withdraw that matter.  Moreover, VA similarly appears to have been confused as to whether the Veteran was continuing the appeal, as it too continued adjudicating this matter after March 2010.   
 
As to the actual service connection contention, the Veteran initially claimed that he has gastric problems due to Gulf War Syndrome.  (September 2003 claim).  However, in his September 2005 notice of disagreement, he indicated that he was not claiming that such disorder was due to undiagnosed illness.  Rather, he contends that the disorder started in 1984, while he was in basic training.  (September 2011 VA examination).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA medical records generally document that the Veteran has a current diagnosis of a gastrointestinal disorder, specifically GERD, for which he receives treatment.  (September 2004 general VA examination, September 21, 2006 VA medical record).  GERD is the only currently diagnosed gastrointestinal disorder of record.  As such, the question before the Board is whether the GERD developed due to service or secondary to a service-connected disability.

The evidence of record does not support finding that such a disorder developed in service or due to service.  The service treatment records do not document any complaints of, or treatment for, a gastrointestinal disorder.  The Veteran's October 1984 separation examination and report of medical history does not indicate any complaints of, or treatment for, a gastric disorder.  Similarly, a January 1986 report of medical history shows that the Veteran denied having stomach, liver or intestinal trouble.  The Veteran's first report of intestinal trouble occurred in a November 1988 report of medical history.  Subsequent service treatment records do not document any treatment for such a disorder.  Additionally, there is not competent medical evidence of record connecting the Veteran's service to his current GERD.

However, the evidence of record supports finding that the Veteran has GERD secondary to his service-connected right foot disorder.   Following review of the claims file, a September 2011 VA examiner noted that the Veteran had a history of taking pain medicine for his service-connected foot disorder and steroidal ibuprofen type medication.  The examiner diagnosed the Veteran with GERD, and a past history of peptic ulcer by history.  The examiner found that it was as likely as not that the present gastrointestinal condition is caused or aggravated by the medication taken for his service-connected disability.

Given that the Veteran has a current diagnosis of GERD and that the September 2011 VA examiner has found that it was caused or aggravated by the Veteran's medication for his service-connected right foot disability, the Board finds that service connection for GERD is warranted.


ORDER

The appeal concerning service connection for a left middle finger disorder is dismissed.

Entitlement to service connection for a gastrointestinal disorder, to include GERD, is granted.


REMAND

The Veteran contends that he did not withdraw his claim for service connection for hypertension and that it developed within a year of his discharge from service.  

In a May 12, 2010 statement, the Veteran's representative indicated that the Veteran was withdrawing all his claims, except for an increased rating for PTSD.  In an April 2013 decision, the Board found that the Veteran had withdrawn his claim for service connection for hypertension.  However, the Veteran appealed that decision, and the CAVC remanded the matter for consideration of the conflicting evidence of record.  

The Board notes that, unlike for the gastrointestinal disorder claim above, the Veteran did not reference the hypertension claim again after the May 2010 withdrawal, until his appeal of the April 2013 Board decision.  However, the Board also notes that the AMC, in a later June 2010 letter, reported that it was still working on that issue.  Additionally, unlike the left middle finger disorder discussed above, the AMC appears to have continued working on that appeal for a significant time following May 2010 withdrawal.  (June 2011and January 2013 deferred rating decisions).  Given the confusion in this matter, created in part by VA, the Board finds that the Veteran should be given the benefit of the doubt as to whether he intended to withdraw this claim and finds that it is still on appeal.

As the hypertension claim is still on appeal, the Board notes that the AOJ last adjudicated this matter in a November 2006 supplemental statement of the case. Since that time, numerous additional VA medical records, including for treatment for hypertension, have been associated with the paper and VBMS claims files.  As the Veteran has not waived his right to have the AOJ initially consider such examination reports, the Board finds that the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

Given the Veteran's claims as to chronicity of hypertension, within the year following his June 1991 separation from service, the Veteran should be afforded a VA examination to determine whether any such disorders developed due to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for hypertension.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board also notes that the Veteran receives VA treatment through the Shreveport, Louisiana VA medical center (to include Texarkana, Arkansas CBOC).  Therefore, while on remand, VA treatment records from those facilities, from May 2011 to the present, should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Shreveport, Louisiana VA medical center (to include Texarkana, Arkansas CBOC), dated from May 2011 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for hypertension.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate examination to determine the likelihood that there is an etiological relationship between the claimed hypertension and service.  

Based on examination findings, including any appropriate diagnostic studies, as well as a review of the claims file, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have hypertension?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension is related to the Veteran's service?  

c)  Is it at least as likely as not that the any currently diagnosed hypertension developed, to a compensable degree, within one year following his discharge from service (i.e., June 1991)?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include all evidence associated with the paper and electronic claims files since the November 2006 supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


